Holmes, J.,
dissenting. It is my belief that the commission erred in granting a rehearing in this matter to reconsider its prior rate increase order on the basis of an event which occurred after the close of the test year.
This court has held on a number of occasions that the Public Utilities Commission may not rely upon events occurring after the date certain of the test year in order to make a determination of whether to include property or expenses in the rate base. Pike Natural Gas Co. v. Pub. Util. Comm. (1981), 68 Ohio St. 2d 181 [22 O.O.3d 410]; Consumers’ Counsel v. Pub. Util. Comm. (1981), 67 Ohio St. 2d 303 [21 O.O.3d 191]; Consumers’ Counsel v. Pub. Util. Comm. (1979), 58 Ohio St. 2d 449 [12 O.O.3d 378],
Further, this case does not present any facts which could constitute an exception to the aforestated test-year rule as was established in Bd. of Commrs. v. Pub. Util. Comm. (1982), 1 Ohio St. 3d 125. That case did not involve the use of subsequently developed factors, but involved the consideration and utilization by the commission of cost factors for post-test year tree trimming which were presented by Dayton Power Power & Light at the time of the initial hearing.
Conversely, that which was utilized by the commission to revise and amend its prior opinion and order in the present case was a factor which was not in existence at the time of the initial hearing, and one that only came into existence after the close of the test year.
In the hearing and rehearing process before the Public Utilities Commission, R.C. 4903.10 permits a limited rehearing before the commission to remedy an unlawful or unreasonable order of the commission prior to the appellate process. The statute allows the commission, upon a rehearing, to consider facts and events in existence at the time of the original hearing, but which for some reason were not presented at such time. Elyria Tel. Co. v. Pub. Util. Comm. (1953), 158 Ohio St. 441 [49 O.O. 391]. However, this statute does not contemplate the introduction of evidence and events occurring after the test year to be utilized by the commission to review and modify *18its prior decisions and order. See Consumers’ Counsel v. Pub. Util. Comm., supra (both cases).
Finally, the commission erred in considering the Nuclear Regulatory Commission’s order suspending construction of the Zimmer plant, without considering other post-test-year matters which would directly affect the appellant’s costs of providing service to its customers. A rehearing based upon a subsequent Nuclear Regulatory Commission’s order, without the allowance of a full presentation by the utility of all other pertinent factors relating to rate base at such later time, would be a denial of appropriate hearing processes.
Accordingly, I would reverse the commission’s order.